DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-7, 11, 39, 41, 43-45, 49, 61, 63-65, 67 and 77-80 on pages 13-16 have been considered but are moot based on new grounds of rejection.

Claim Objections
Claims 3, 41, and 61 are objected to because of the following informalities:	Regarding claim 3:  line 7 includes “the present condition is met” which should be “the preset condition is met”.	Regarding claim 41: line 2 includes “the present condition is met” which should be “the preset condition is met”.  Further, line 6 includes “the present condition is met” which should be “the preset condition is met”.	Regarding claim 61:  line 13 includes “detect the PDCCH using via” which should be “detect the PDCCH via”.	  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 61, 63-65, and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 61:  claim language in lines 5-26 includes “receive uplink transmission sent from a terminal device according to first configuration information pre-stored in the terminal device, wherein the first configuration is used when the terminal device determines that a preset condition is met according to at least one of a present network condition or a service requirement of the terminal device, and the first configuration information indicates an available resource for the uplink transmission, wherein the available resource includes a time domain resource and a frequency domain resource; and send a Physical Downlink Control Channel (PDCCH) to the terminal device for the terminal device to detect the PDCCH using via a resource for PDCCH detection determined according to second configuration information pre-stored in the terminal device, wherein the second configuration information is used when the preset condition is met, and the second configuration information indicates a resource for the PDCCH detection; wherein the second configuration information comprises configuration information of at least one downlink beam, wherein configuration information of each downlink beam comprises: information about a time-domain resource for detecting a search space of the PDCCH on the downlink beam, information about a frequency domain resource for detecting the search space of the PDCCH on the downlink beam, and information about a format for detecting the search space of the PDCCH on the downlink beam”, however, claim 61 is directed to a processor and transceiver of a network device.  Thus, it is unclear how the processor and transceiver controls the terminal device and how information on the terminal device relates to the network device.  For examination purposes, the limitations are considered to be optional intended results with no patentable weight as the processing circuitry of the claimed network device does not control the terminal device as it is not a part of the claimed network device.
	Regarding claim 63: claim 63, ultimately dependent upon claim 61, is interpreted and rejected for the same reasons as set forth in claim 61.
	Regarding claim 64: claim 64, ultimately dependent upon claim 61, is interpreted and rejected for the same reasons as set forth in claim 61.
	Regarding claim 65: claim 65, ultimately dependent upon claim 61, is interpreted and rejected for the same reasons as set forth in claim 61.
	Regarding claim 67: claim 67, ultimately dependent upon claim 61, is interpreted and rejected for the same reasons as set forth in claim 61.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 11, 39, 41, 43-45, 49, 61, 63-65, 67 and 77-80 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deenoo et al. (US 2019/0081688 A1, all citations are supported by US Provisional Application No. 62/302962 filed 3/3/2016).
	Regarding claim 1, Deenoo teaches a method for transmitting data (para. 21 and Fig. 1A), comprising: determining, by a terminal device, whether a preset condition is met according to at least one of a present network condition or a service requirement of the terminal device (quality of control channel beam determined; para. 137, control channel beam from Millimeter wave base station (mB) to wireless transmit/receive unit (WTRU); para. 136, WTRU determines quality of control channel beam based on threshold; para. 150, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference); based on a determination that the preset condition is met (WTRU enters extended monitoring mode based on trigger based on measurement; para. 147-150), determining, by the terminal device, an available resource for uplink transmission according to first configuration information (WTRU transmits random access channel (RACH) on preconfigured resources to indicate extended monitoring mode (WTRU determines availability of uplink resource to actually transmit RACH, RACH resources for transmission (first configuration information) are pre-stored); para. 153), wherein the first configuration information is pre-stored in the terminal device and used when the preset condition is met and wherein the available resource includes a time domain resource and a frequency domain resource (WTRU enters extended monitoring mode based on trigger; para. 147, WTRU transmits RACH on preconfigured resources to indicate extended monitoring mode; para. 153, preconfigured resources include time and frequency resources; para. 154); performing, by the terminal device, the uplink transmission via the available resource for uplink transmission (WTRU transmits RACH on preconfigured resources to indicate extended monitoring mode; para. 153); determining, by the terminal device according to second configuration information, a resource for Physical Downlink Control Channel (PDCCH) detection, wherein the second configuration information is pre-stored in the terminal device and used when the preset condition is met (WTRU monitors preconfigured control beams and search spaces (second configuration) during extended monitoring mode (extended monitoring mode entered when triggered, trigger being preset condition such as quality lower than threshold); para. 150-151 and para. 159, downlink control channel beam include Physical Downlink Control Channel (PDCCH); para. 169-170); and detecting, by the terminal device, a PDCCH via the resource for PDCCH detection (WTRU monitors preconfigured control beams and search spaces during extended monitoring mode; para. 150-151, WTRU exits extended monitoring mode when beam switch command received in control beam; para. 155, downlink control channel beam include PDCCH; para. 169-170); wherein the second configuration information comprises configuration information of at least one downlink beam (WTRU considers a number of (one or more) candidate beams in extended monitoring mode so WTRU monitors one or more preconfigured control beams and search spaces (second configuration including configuration information for one or more candidate beams) during extended monitoring mode; para. 150-151), wherein configuration information of each downlink beam comprises: information about a time-domain resource for detecting a search space of the PDCCH on the downlink beam (WTRU monitors preconfigured control beams and search spaces during extended monitoring mode; para. 150-151, resources include time; para. 171), information about a frequency domain resource for detecting the search space of the PDCCH on the downlink beam (WTRU monitors preconfigured control beams and search spaces during extended monitoring mode; para. 150-151, resources include frequency; para. 171), and information about a format for detecting the search space of the PDCCH on the downlink beam (search space a function of parameters including WTRU ID; para. 136).
	Regarding claim 3, Deenoo further teaches wherein determining, by the terminal device, whether the preset condition is met according to at least one of the present network condition or the service requirement of the terminal device (quality of control channel beam determined; para. 137, control channel beam from mB to WTRU; para. 136, WTRU determines quality of control channel beam based on threshold; para. 150) comprises: determining, by the terminal device, whether the preset condition is met according to at least one of signal quality of a downlink beam corresponding to the terminal device or interference to the downlink beam, wherein the present condition is met (WTRU determines quality of control channel beam based on threshold; para. 150, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference), when the signal quality of the downlink beam is lower than a first threshold or the interference to the downlink beam is higher than a second threshold (WTRU determines quality based on measurements going below threshold; para. 159).
	Regarding claim 5, Deenoo further teaches wherein the first configuration information comprises configuration information of at least one uplink beam (preconfigured UL control beam; para. 143), wherein configuration information of each uplink beam indicates a resource for uplink transmission by the terminal device on the uplink beam (each beam associated with time and frequency resources; para. 85), and wherein determining, by the terminal device, the available resource for uplink transmission according to the pre-stored first configuration information comprises: determining, by the terminal device, configuration information of a first target beam for the uplink transmission within the configuration information of the at least one uplink beam (each beam associated with time and frequency resources (configuration information); para. 85, WTRU identifies candidate control beams; para. 78, candidate UL control beams using UL resources; para. 131, preconfigured UL control beam; para. 143); and determining, by the terminal device, a resource indicated by the configuration information of the first target beam as the available resource for the uplink transmission (each beam associated with time and frequency resources; para. 85, candidate UL control beams using UL resources; para. 131, preconfigured UL control beam; para. 143, WTRU transmits (determines availability) RACH on preconfigured resources; para. 153); and wherein performing, by the terminal device, the uplink transmission via the available resource for uplink transmission comprises: performing the uplink transmission on the available resource indicated by the configuration information of the first target beam using the first target beam (transmitting signal using candidate control beams; para. 131, WTRU transmits RACH on preconfigured resources; para. 153).
	Regarding claim 6, Deenoo further teaches wherein the configuration information of each uplink beam (preconfigured UL control beam; para. 143, each beam associated with time and frequency resources; para. 85) comprises at least one of information about a resource for sending a Physical Uplink Control Channel (PUCCH) on the uplink beam (control channel beam carries Physical Uplink Control Channel (PUCCH); para. 179, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference), information about a resource for sending a Sounding Reference Signal (SRS) on the uplink beam (UL beam configured as Sounding Reference Signal (SRS); para. 121 and para. 169), information about a resource for sending a Random Access Channel (RACH) on the uplink beam (WTRU transmits RACH on preconfigured resources; para. 153), or information about a resource for sending a first signal on the uplink beam, the first signal being a dedicated signal for sending indication information (WTRU transmits RACH on preconfigured resources; para. 153, RACH preambles or preamble groups or time/frequency resources indicates cause for RACH, entry into extended monitoring mode, or preferred beams; para. 154).
	Regarding claim 7, Deenoo further teaches wherein the information about the resource (preconfigured UL control beam; para. 143, each beam associated with time and frequency resources; para. 85) for sending the PUCCH on the uplink beam comprises at least one of: information about a time-domain resource for sending the PUCCH on the uplink beam (control channel beam carries PUCCH transmitted and control channel beam identified by specific time; para. 179, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference), or information about a frequency-domain resource for sending the PUCCH on the uplink beam (control channel beam carries PUCCH transmitted and control channel beam identified by specific frequency; para. 179); wherein the information about the resource for sending of the SRS on the uplink beam comprises at least one of information about a time-domain resource for sending the SRS on the uplink beam (UL beam configured as Sounding Reference Signal (SRS); para. 121 and para. 169, preconfigured UL control beam; para. 143, each beam associated with time resources; para. 85), or information about a frequency-domain resource for sending the SRS on the uplink beam (UL beam configured as Sounding Reference Signal (SRS); para. 121 and para. 169, preconfigured UL control beam; para. 143, each beam associated with frequency resources; para. 85); and wherein the information about the resource for sending the first signal on the uplink beam comprises at least one of: information about a time-domain resource for sending the first signal on the uplink beam (WTRU transmits RACH on preconfigured resources; para. 153, RACH time resources indicates cause for RACH, entry into extended monitoring mode, or preferred beams; para. 154), or information about a frequency-domain resource for sending the first signal on the uplink beam (WTRU transmits RACH on preconfigured resources; para. 153, RACH frequency resources indicates cause for RACH, entry into extended monitoring mode, or preferred beams; para. 154).
	Regarding claim 11, Deenoo further teaches wherein the configuration information of each downlink beam indicates a resource for PDCCH detection by the terminal device on the downlink beam (WTRU monitors preconfigured candidate control beams and search spaces during extended monitoring mode; para. 150-151, downlink control channel beam include PDCCH; para. 169-170), and determining, by the terminal device, the resource for PDCCH detection according to the second configuration information comprises: determining, by the terminal device, configuration information of a second target beam for PDCCH detection within the configuration information of the at least one downlink beam (WTRU monitors preconfigured candidate control beams (plural/second target) and search spaces during extended monitoring mode; para. 150-151, downlink control channel beam include PDCCH; para. 169-170), the second target beam being different from the downlink beam corresponding to the terminal device (WTRU monitors preconfigured candidate beams (plural/second target) during extended monitoring mode; para. 147 and para. 150-151); and determining a resource indicated by the configuration information of the second target beam as the resource for PDCCH detection (WTRU monitors preconfigured candidate control beams (plural/second target) and search spaces during extended monitoring mode; para. 150-151, downlink control channel beam include PDCCH; para. 169-170); wherein detecting, by the terminal device, the PDCCH via the resource for PDCCH detection comprises: detecting the PDCCH using the resource indicated by the configuration information of the second target beam (downlink control channel beam include PDCCH; para. 169-170, WTRU considers different candidate beams or backup beams for monitoring; para. 150, exit extended monitoring mode upon receipt of command (detecting PDCCH) in backup or other control beam; para. 155, PDCCH carries control information; para. 63 and para. 179-180).

	Regarding claim 39, the claim is interpreted and rejected for the same reason as set forth in claim 1, including processor (wireless transmit/receive unit (WTRU) including processor 118; para. 33 and Fig .1B); transceiver (WTRU) including transceiver 120; para. 32 and Fig .1B).
	Regarding claim 41, the claim is interpreted and rejected for the same reason as set forth in claim 3.
	Regarding claim 43, the claim is interpreted and rejected for the same reason as set forth in claim 5.
	Regarding claim 44, the claim is interpreted and rejected for the same reason as set forth in claim 6.
	Regarding claim 45, the claim is interpreted and rejected for the same reason as set forth in claim 7.
	Regarding claim 49, the claim is interpreted and rejected for the same reason as set forth in claim 11.

	Regarding claim 61, Deenoo teaches a network device (base station (BS) 114 and 140; para. 23 and para. 43 Figs. 1A and 1C), comprising a processor and a transceiver (BS including processor and transceiver; para. 43 and para. 188), wherein: the processor is configured to, through the transceiver, receive uplink transmission sent from a terminal device according to first configuration information pre-stored in the terminal device (BS receives random access channel (RACH) from wireless transmit/receive unit (WTRU) transmitted on resources preconfigured in WTRU to indicate extended monitoring mode (RACH resources for transmission (first configuration information) are pre-stored); para. 153 and para. 163), wherein the first configuration is used when the terminal device determines that a preset condition is met according to at least one of a present network condition or a service requirement of the terminal device (WTRU enters extended monitoring mode (WTRU transmits RACH using first configuration information to indicate to BS that WTRU has entered extended monitoring mode) based on trigger based on measurement (trigger being preset condition such as quality lower than threshold); para. 147-151, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference), and the first configuration information indicates an available resource for the uplink transmission, wherein the available resource includes a time domain resource and a frequency domain resource (WTRU transmits RACH on preconfigured resources to indicate extended monitoring mode; para. 153, preconfigured resources include time and frequency resources; para. 154, WTRU transmits (availability of resources indicated to actually transmit) RACH on preconfigured resources; para. 153); and send a Physical Downlink Control Channel (PDCCH) to the terminal device for the terminal device to detect the PDCCH using via a resource for PDCCH detection determined according to second configuration information pre-stored in the terminal device (BS transmits preconfigured control beams and search spaces during extended monitoring mode that WTRU monitors; para. 150-151, downlink control channel beam include Physical Downlink Control Channel (PDCCH); para. 169-170), wherein the second configuration information is used when the preset condition is met (BS transmits and WTRU monitors preconfigured control beams and search spaces (second configuration) during extended monitoring mode (WTRU enters extended monitoring mode when triggered, trigger being preset condition such as quality lower than threshold); para. 150-151 and para. 159, downlink control channel beam include Physical Downlink Control Channel (PDCCH); para. 169-170), and the second configuration information indicates a resource for the PDCCH detection (BS transmits preconfigured control beams and search spaces (second configuration) during extended monitoring mode that WTRU monitors; para. 150-151, downlink control channel beam include Physical Downlink Control Channel (PDCCH); para. 169-170); wherein the second configuration information comprises configuration information of at least one downlink beam (WTRU considers a number of (one or more) candidate beams in extended monitoring mode so WTRU monitors one or more preconfigured control beams and search spaces (second configuration including configuration information for one or more candidate beams) during extended monitoring mode; para. 150-151), wherein configuration information of each downlink beam comprises: information about a time-domain resource for detecting a search space of the PDCCH on the downlink beam (WTRU monitors preconfigured control beams and search spaces (configuration information) during extended monitoring mode; para. 150-151, downlink control channel beam include PDCCH; para. 169-170, preconfigured resources include time resources; para. 154), information about a frequency domain resource for detecting the search space of the PDCCH on the downlink beam (WTRU monitors preconfigured control beams and search spaces (configuration information) during extended monitoring mode; para. 150-151, downlink control channel beam include PDCCH; para. 169-170, preconfigured resources include frequency resources; para. 154), and information about a format for detecting the search space of the PDCCH on the downlink beam (search space a function of parameters including WTRU ID; para. 136).

	Regarding claim 63, Deenoo further teaches wherein the first configuration information comprises configuration information of at least one uplink beam (preconfigured UL control beam; para. 143), and wherein configuration information of each uplink beam indicates a resource for uplink transmission by the terminal device on the uplink beam (each beam associated with time and frequency resources; para. 85).
	Regarding claim 64, Deenoo further teaches wherein the configuration information of each uplink beam (preconfigured UL control beam; para. 143, each beam associated with time and frequency resources; para. 85) comprises at least one of information about a resource for sending a Physical Uplink Control Channel (PUCCH) on the uplink beam (control channel beam carries Physical Uplink Control Channel (PUCCH); para. 179, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference), information about a resource for sending a Sounding Reference Signal (SRS) on the uplink beam (UL beam configured as Sounding Reference Signal (SRS); para. 121 and para. 169), information about a resource for sending a Random Access Channel (RACH) on the uplink beam (WTRU transmits RACH on preconfigured resources; para. 153), or information about a resource for sending a first signal on the uplink beam, the first signal being a dedicated signal for sending indication information (WTRU transmits RACH on preconfigured resources; para. 153, RACH preambles or preamble groups or time/frequency resources indicates cause for RACH, entry into extended monitoring mode, or preferred beams; para. 154).
	Regarding claim 65, Deenoo further teaches wherein the information about the resource (preconfigured UL control beam; para. 143, each beam associated with time and frequency resources; para. 85) for sending the PUCCH on the uplink beam comprises at least one of: information about a time-domain resource for sending the PUCCH on the uplink beam (control channel beam carries PUCCH transmitted and control channel beam identified by specific time; para. 179, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference), or information about a frequency-domain resource for sending the PUCCH on the uplink beam (control channel beam carries PUCCH transmitted and control channel beam identified by specific frequency; para. 179); wherein the information about the resource for sending the SRS on the uplink beam comprises at least one of information about a time-domain resource for sending the SRS on the uplink beam (UL beam configured as Sounding Reference Signal (SRS); para. 121 and para. 169, preconfigured UL control beam; para. 143, each beam associated with time resources; para. 85); or information about a frequency-domain resource for sending the SRS on the uplink beam (UL beam configured as Sounding Reference Signal (SRS); para. 121 and para. 169, preconfigured UL control beam; para. 143, each beam associated with frequency resources; para. 85); and wherein the information about the resource for sending the first signal on the beam comprises at least one of: information about a time-domain resource for sending the first signal on the uplink beam (WTRU transmits RACH on preconfigured resources; para. 153, RACH time resources indicates cause for RACH, entry into extended monitoring mode, or preferred beams; para. 154); or information about a frequency-domain resource for sending the first signal on the uplink beam (WTRU transmits RACH on preconfigured resources; para. 153, RACH frequency resources indicates cause for RACH, entry into extended monitoring mode, or preferred beams; para. 154).
	Regarding claim 67, Deenoo further teaches wherein the configuration information of the at least one downlink beam, and the configuration information of each downlink beam indicates a resource for PDCCH detection by the terminal device on the downlink beam (WTRU monitors preconfigured candidate control beams and search spaces during extended monitoring mode; para. 150-151, downlink control channel beam include PDCCH; para. 169-170).

	Regarding claim 77, Deenoo further teaches wherein the information about the resource for sending the RACH on the uplink beam comprises at least one of: information about a time-domain resource for sending the RACH on the uplink beam (WTRU transmits RACH on preconfigured resources to indicate extended monitoring mode; para. 153, preconfigured resources include time resources; para. 154), or information about a frequency-domain resource for sending the RACH on the uplink beam (WTRU transmits RACH on preconfigured resources to indicate extended monitoring mode; para. 153, preconfigured resources include frequency resources; para. 154).

	Regarding claim 78, Deenoo further teaches wherein the downlink beam corresponding to the terminal device is a primary beam in downlink beams (candidate beams for monitoring includes control beam with quality above a threshold; para. 150), and the second target beam is a secondary beam in the downlink beam (candidate beams for monitoring includes backup beam; para. 150).

	Regarding claim 79, Deenoo further teaches wherein the information about the resource for sending the RACH on the uplink beam comprises at least one of: information about a time-domain resource for sending the RACH on the uplink beam (WTRU transmits RACH on preconfigured resources to indicate extended monitoring mode; para. 153, preconfigured resources include time resources; para. 154), or information about a frequency-domain resource for sending the RACH on the uplink beam (WTRU transmits RACH on preconfigured resources to indicate extended monitoring mode; para. 153, preconfigured resources include frequency resources; para. 154).

	Regarding claim 80, Deenoo further teaches wherein the downlink beam corresponding to the terminal device is a primary beam in downlink beams (candidate beams for monitoring includes control beam with quality above a threshold; para. 150), and the second target beam is a secondary beam in the downlink beam (candidate beams for monitoring includes backup beam; para. 150).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Pan et al. (US 2020/0059290 A1) discloses group-based beam management.
	Akkarakaran et al. (US 2017/0359114 A1) discloses RACH design for beamformed communications.
	Lu et al. (US 2018/0219604 A1) discloses recovery from beam failure.
	Islam et al. (US 2017/0346534 A1) discloses system and method for beam switching and reporting.

	US Provisional Application No. 62/302962 (priority document of Deenoo) is included in the instant OA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474